 



Exhibit 10.4
Layne Christensen Company
Executive Incentive Compensation Plan
(As Amended and Restated, Effective February 1, 2007)
 
 
SECTION I. Purpose of the Plan.
     Layne Christensen Company (hereinafter referred to as the “Company”)
desires to effect a program of making awards as soon as practicable after the
end of each fiscal year to certain executive employees of the Company who, in
the judgment of the Board of Directors of the Company (the “Board”) have made
significant contributions to the Company during the most recent fiscal year. The
purpose of this program is to provide additional incentive for the executive
employees to promote the best interests and most profitable operation of the
Company.
     This program shall be known as the “Layne Christensen Company Executive
Incentive Compensation Plan” (hereinafter referred to as the “Plan”). This Plan
amends and supersedes the Layne, Inc. Executive Incentive Compensation Plan
previously approved and adopted by the Board of Directors on February 1, 1994;
the Layne Christensen Company Executive Incentive Compensation Plan effective
May 1, 1997; and the Layne Christensen Company Executive Incentive Compensation
Plan effective January 1, 2005. The existence of the Plan shall not be in lieu
of or otherwise affect or be affected by any other compensation plan or
arrangement of the Company.
SECTION II. Administration.
     The Plan shall be administered by the Board. The Board shall have full
power, in its sole discretion, to interpret, construe and administer the Plan
and adopt rules and regulations relating to the Plan. Decisions made by the
Board in good faith and in the exercise of its powers and duties hereunder shall
be binding upon all parties concerned. No member of the Board shall be liable to
anyone for any action taken or decision made in good faith pursuant to the power
or discretion vested in such person under the Plan.
SECTION III. Participation.
     The following officers, and such other key executive employees of the
Company as shall be determined by the Board from time-to-time, shall be eligible
to participate in the Plan (and shall hereinafter be referred to as
“Participants”);

     
Group I
  Group II
 
   
President
  Chief Financial Officer
General Counsel

SECTION IV. Selection of Targets.
     As soon as practicable after the commencement of each fiscal year, the
Board shall establish one or more performance targets, which collectively shall
constitute the “Target” hereunder, upon which the incentive compensation of each
Participant shall be calculated for such fiscal year. If more than one
performance target is selected for the Target, the Board shall assign relative
calculation weights to each performance target in determining the Target.
Incentive compensation awards hereunder for each Participant are to be based on
that Participant’s performance during that fiscal year as compared to the
Target. The Target may vary among Participants at the sole discretion of the
Board.
SECTION V. Determination of Amount of Award.
     Subject to the last sentence of this Section V, the amount of the incentive
compensation award for a fiscal year shall be equal to a percentage (the “Base
Salary Percentage’”) of a Participant’s annual regular salary (as determined by
the Board) as of the beginning of the fiscal year for which the Target is
established (the “Base Salary”). The Base Salary Percentage shall he determined
as follows:

 



--------------------------------------------------------------------------------



 



GROUP I
     If 100% of the Target is achieved, then the Base Salary Percentage shall be
85%. If more than 100% of the Target is achieved, then for each 1% increase
above the Target, the Base Salary Percentage shall be increased by 1.5%;
provided, however, that in no event shall the Base Salary Percentage exceed
100%. If less than 100% of the Target is achieved, then for each 1% decrease
below the Target, the Base Salary Percentage shall be decreased by 1 %;
provided, however, that if 80% or less of Target is achieved then the Base
Salary Percentage shall be 0.
GROUP II
     If 100% of the Target is achieved, then the Base Salary Percentage shall be
60%. If more than 100% of the Target is achieved, then for each 1 % increase
above Target, the Base Salary Percentage shall be increased by 1.5%; provided,
however, that in no event shall the Base Salary Percentage exceed 100%. If less
than 100% of the Target is achieved, then for each 1% decrease below the Target,
the Base Salary Percentage shall be decreased by 1%; provided, however, that if
80% or less of Target is achieved then the Base Salary Percentage shall be 0.
ILLUSTRATION
     The percentage of the Target achieved and the corresponding Base Salary
Percentage are illustrated as follows:

                                  Percentage       Group I   Group II     Target
      Base Salary   Base Salary     Achieved       Percentage   Percentage
 
    130 %         100 %     87 %
 
    120 %         100 %     78 %
 
    110 %         97.75 %     69 %
Target
    100 %         85 %     60 %
 
    90 %         76.5 %     54 %
 
    80 %   or less     0 %     0 %

     Notwithstanding the foregoing, the amount of the incentive compensation
award for a fiscal year may be increased or decreased in the sole discretion of
the Board by an amount not greater than one third of the incentive compensation
award which would be determined under the preceding provisions of this Section V
if 100% of the Target were achieved.
SECTION VI. Methods of Payment.
     The incentive compensation award will be paid in cash, common stock of the
Company, or a combination of both, in the sole discretion of the Board. Unless a
Participant properly makes a deferral election in accordance with Section VII,
payment shall be made during the April immediately after the close of the fiscal
year for which the award is made.
SECTION VII. Deferred Accounts.
     (a) Deferral Account. The Company shall maintain in its records an account,
called the Deferred Account, for each Participant as to whom any payment of
incentive compensation awarded under the Plan is deferred in accordance with
this Section VII. All amounts deferred pursuant to Section VI above shall bear
interest from the date of deferral until the date of payment at the average of
the 26-week U.S. Treasury Bill interest rate in effect during said period. All
amounts credited to the Deferred Account shall be paid in accordance with
Section VII(c), below.
     (b) Timing of Deferral Election. If a Participant desires to defer the
receipt of the incentive compensation award, if any, that, absent such a
deferral would otherwise be paid to the Participant, the Participant must make
such deferral election by filing a written deferral election with the Board no
later than the close of the taxable year immediately preceding the taxable year
in which the services for which such incentive compensation award would relate.
Notwithstanding the foregoing, if the compensation paid in the form of an
incentive compensation award would qualify as “performance-based compensation
based on services performed over a period of at least 12 months” as referred to
in Section 409A(a)(4)(B)(iii) of the Internal Revenue Code, as amended (the
“Code”), the Participant may be permitted to defer the payment of the incentive
compensation award, if any, that

2



--------------------------------------------------------------------------------



 



would otherwise be paid to the Participant at the end of the current fiscal year
if such deferral election is made no later than six months prior to the end of
such current fiscal year.
     (c) Payment of Deferred Account. As soon as reasonably practicable
following the Participant’s separation from service, as defined below, the
amount in the Deferred Account (with interest as required by Section (a),
above), shall be paid to the Participant in a lump sum. Notwithstanding the
above, in the event that the Participant is a “specified employee”, as defined
in Code Section 409A(a)(2)(B)(i), no payment may be made any earlier than the
date which is six (6) months after the date of the Participant’s separation from
service (or, if earlier, the date of the Participant’s death.) A “separation
from service” shall have the same meaning as the term is defined under Code
Section 409A(a)(2)(A)(i) and interpreted pursuant to the applicable guidance
issued thereunder.
SECTION VIII. Termination of Employment or Change in Control Group
     In the event a Participant’s employment with the Company terminates (for
reasons other than retirement, disability or death) said termination being
instituted by the Participant or by the Company for cause, prior to the close of
a fiscal year, such Participant shall not be entitled to any incentive
compensation award for that fiscal year.
     In the event a Participant’s employment with the Company terminates, said
termination being by the Company without cause or on account of retirement,
disability or death, prior to the close of a fiscal year, such Participant shall
be entitled to the incentive compensation award set forth in Section V,
pro-rated as of the date of termination.
     If at the beginning of a fiscal year the Participant is in one Group under
the Plan, and during the fiscal year the Participant is assigned to a different
Group, the Participant’s incentive compensation award for that fiscal year shall
be calculated by prorating the award by the number of months for which the
Participant was a member of each Group.
SECTION IX. Miscellaneous.
     There shall be deducted from each cash payment made under the Plan the
amount of any tax required by any governmental authority to be withheld by the
Company with respect to such payment. A Participant receiving common stock
hereunder shall be required to pay to the Company the amount of any taxes which
the Company is required by any governmental authority to withhold with respect
to such common stock.
     Nothing in the Plan shall be construed to give any person any benefit,
right or interest except as expressly provided herein, and nothing in the Plan
shall obligate the Company with respect to the duration of employment of any
employee.
     A Participant’s rights and interests under the Plan may not be assigned or
transferred. In the case of a Participant’s death, payment of the Participant’s
incentive compensation award shall be made to the Participant’s designated
beneficiary or beneficiaries, or in the absence of such designation, by will or
the laws of descent and distribution.
     The Board of Directors of the Company may discontinue the Plan, in whole or
in part, at any time, or may, from time to time, amend the Plan in any respect
that such Board may deem advisable; provided, however, (i) that no such
amendment shall be effective to modify or change any right or obligation with
respect to any award of incentive compensation theretofore made by the Board,
(2) that such Board may not, without approval by the holders of a majority of
the issued and outstanding shares of common stock of the Company, materially
increase the benefits accruing to Participants under the Plan or materially
increase the class of Participants under the Plan and (3) that no such
discontinuation of the Plan shall result in any Deferred Account being paid to a
Participant until such time as the Participant is otherwise entitled to a
payment from his or her deferred account in accordance with Section VII.
SECTION X. Effective Date.
     The Plan shall be effective as of February 1, 2007.

3